Citation Nr: 0611193	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-21 734	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from March 1976 to March 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision by the RO in Atlanta, 
Georgia.  By that decision, the RO, in pertinent part, 
granted service connection for hepatitis C and assigned a 
noncompensable evaluation therefor.

In December 2003, the veteran notified VA that he had become 
a legal resident of South Carolina.  As a result, his case 
was transferred to the RO in Columbia.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

Hepatitis C is evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.114, Diagnostic Code 7354.  If 
hepatitis C leads to sequelae, such as cirrhosis of the 
liver, the sequelae are rated under an appropriate diagnostic 
code, taking care not to use the same signs and symptoms as 
the basis for evaluation under Diagnostic Code 7354 and under 
a diagnostic code for the sequelae.  Id. Note (1); 38 C.F.R. 
§ 4.14 (2005).

Cirrhosis of the liver is evaluated in accordance with the 
criteria set forth in 38 C.F.R. § 4.114, Diagnostic Code 
7312.  That diagnostic code provides, among other things, 
that a 50 percent rating is warranted if there is a history 
of one episode of ascites, hepatic encephalopathy, or 
hemorrhage from varices or portal gastropathy (erosive 
gastritis).  If there is a history of two or more episodes of 
ascites, hepatic encephalopathy, or hemorrhage from varices 
or portal gastropathy, with periods of remission between 
attacks, a 70 percent rating is warranted.  Id.

In the present case, it appears that the veteran may have 
developed cirrhosis of the liver as a result, at least in 
part, of his service-connected hepatitis C.  In a statement 
dated in August 2002, the veteran's treating VA physician 
opined that "[h]epatitis C . . . can progress to  . . . 
cirrhosis of the liver[,] which he has at present."  Another 
VA physician, in a February 2004 clinical report, indicated 
that the veteran had a long-standing history of cirrhosis 
"secondary to Hepatitis C and alcohol."  In addition, when 
the veteran was examined for VA compensation purposes in 
April 2004, the examiner's final impressions included an 
assessment of "Hepatitis C secondary to occupational blood 
exposure [in service] and alcohol abuse with resultant liver 
cirrhosis . . . ."

Thus far, no formal consideration has been given to the 
veteran's entitlement to a higher initial rating for 
hepatitis C under Diagnostic Code 7312, based on cirrhosis as 
a sequela.  This needs to be accomplished.  Consequently, a 
remand is required.  38 C.F.R. § 19.9 (2005).

On remand, the agency of original jurisdiction (AOJ) should 
take into consideration, among other things, VA records of 
hospitalization, dated in February 2004, which indicate that 
the veteran "[m]ost likely" had a "variceal bleed" during 
that time frame.  The AOJ should also issue the veteran a new 
notice letter under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), that complies with the recent decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006); obtain complete reports 
of his VA treatment; and assist him in obtaining any 
additional records of private treatment that may be relevant 
to his appeal, including records from Milledgeville Oconee 
Regional Medical Center, dated in February 2000, which 
reportedly show that he has had diffuse abdominal and pelvic 
ascites.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Furnish the veteran a new VCAA notice 
letter relative to the issue on appeal, 
consistent with the Court's recent decision 
in Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (U.S. Vet. App. March 3, 2006).  
Afford him a reasonable opportunity to 
respond.

2.  Ask the veteran to provide a release for 
any additional records of private treatment 
that may be relevant to his appeal, including 
records from Milledgeville Oconee Regional 
Medical Center, dated in February 2000, which 
reportedly show that he has had diffuse 
abdominal and pelvic ascites.  If he provides 
appropriate release(s), make efforts to 
obtain the records identified, following the 
procedures set forth in 38 C.F.R. § 3.159.  
The additional evidence obtained, if any, 
should be associated with the claims file.

3.  Obtain copies of any records pertaining 
to treatment the veteran may have received 
for hepatitis C and/or cirrhosis of the liver 
at the VA Medical Center in Augusta, Georgia 
for the period from January 1, 1999 to July 
17, 2001, and the period on and after 
February 28, 2004, following the procedures 
set forth in 38 C.F.R. § 3.159.  The evidence 
obtained, if any, should be associated with 
the claims file.

4.  Thereafter, take adjudicatory action on 
the matter here on appeal.  In so doing, 
consider whether the veteran is entitled to a 
higher rating for hepatitis C under 38 C.F.R. 
§ 4.114, Diagnostic Code 7312, based on 
sequelae.  If any benefit sought remains 
denied, furnish the veteran a supplemental 
statement of the case (SSOC).  The SSOC must 
contain, among other things, a citation to, 
and summary, of 38 C.F.R. § 4.114, Diagnostic 
Code 7312.  38 C.F.R. § 19.29 (2005).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).


